Citation Nr: 1025664	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel










INTRODUCTION

This Veteran had active service from June 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has developed bilateral hearing loss 
and tinnitus as a result of exposure to rocket fire and other 
acoustic trauma during active service.  He states that he served 
as a fire control officer aboard a fire support ship, and that 
duties included operating the rocket launchers on this ship.  The 
Veteran states that they were not provided with any hearing 
protection prior to firing the rockets. 

The Veteran's service records indicate that he was a Fire 
Controlman Third Class at the time of his discharge.  Moreover, 
these records show that he served aboard the USS LSM 512.  AN 
internet search confirms that this was a fire support ship, and 
that its armament included ten five inch rocket launchers, as 
well as a five inch gun and various smaller automatic weapons.  

The Veteran has also submitted the report of a private January 
2008 hearing examination.  While this report is in chart form, it 
appears to confirm that the Veteran has bilateral hearing loss.  

The Veteran has not yet been afforded a VA examination of his 
claimed disabilities.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon. 

In this case, the Veteran claims to have been exposed to acoustic 
trauma aboard his ship during active service, and research has 
confirmed that his ship carried weaponry that would be expected 
to cause acoustic trauma.  The Board notes that the Veteran is 
competent to report acoustic trauma, and his contentions are 
credible.  The Veteran has further reported that he has 
experienced hearing problems since discharge from service.  He 
has also provided competent evidence of a current disability.  
However, the record does not contain sufficient information to 
determine if the Veteran's current hearing loss is related to the 
acoustic trauma to which he was exposed in service, as there is 
no opinion from a competent medical professional.  

For the foregoing reasons, the Veteran should be scheduled for an 
examination in order to confirm that his hearing loss meets VA 
criteria, and to request an opinion as to whether or not there is 
any relationship between the acoustic trauma in service and any 
current hearing loss.  As tinnitus is a condition that is usually 
related to and often accompanies hearing loss, this issue is 
inextricably intertwined with the claim for service connection 
for hearing loss and they must be considered together.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a 
VA examination to determine the nature 
and etiology of his claimed bilateral 
hearing loss and tinnitus.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for 
review before the examination.  After 
review of the record and completion of 
the examination, the examiner should 
attempt to express the following 
opinions: 

a) Does the Veteran have a current 
diagnosis of hearing loss in one or 
both ears?   

b) If the Veteran is determined to 
have a current diagnosis of hearing 
loss in one or both ears, is it at 
least as likely as not that this 
hearing loss is related to acoustic 
trauma sustained during active 
service.  

c) Does the Veteran have a current 
diagnosis of tinnitus?

d) If the Veteran is determined to 
have a current diagnosis of tinnitus, 
is it at least as likely as not that 
this tinnitus is related to either 
acoustic trauma sustained during 
active service or hearing loss 
sustained due to active service?  

The reasons and bases for all opinions 
should be provided.  If the examiner 
believes that they are unable to 
provide an opinion without resort to 
speculation, he/she must provide the 
reasons for this conclusion as well as 
the evidence that would be required in 
order to render an opinion.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO/AMC should again 
review the record.  If any benefit 
sought on appeal, for which a notice 
of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



